Name: Commission Regulation (EC) No 620/2002 of 11 April 2002 suspending the issue of refund certificates based on weekly applications for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000
 Type: Regulation
 Subject Matter: international trade;  agricultural activity;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32002R0620Commission Regulation (EC) No 620/2002 of 11 April 2002 suspending the issue of refund certificates based on weekly applications for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000 Official Journal L 095 , 12/04/2002 P. 0008 - 0008Commission Regulation (EC) No 620/2002of 11 April 2002suspending the issue of refund certificates based on weekly applications for goods not covered by Annex I to the Treaty, as provided for by Article 8(8) of Regulation (EC) No 1520/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2),Having regard to Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 595/2002(4), and in particular Article 8(8) thereof,Whereas:(1) The cumulative amounts of refund certificates which may be issued on the basis of notifications from Member States in accordance with Article 8(2), fourth indent, and on the basis, to date, of Article 8(8) of Regulation (EC) No 1520/2000, may prevent the European Union from meeting its international commitments.(2) The issue of refund certificates should therefore be suspended, as provided for in Article 8(8),HAS ADOPTED THIS REGULATION:Article 1The issue of certificates requested since 8 April 2002, under the conditions of Article 8(8), is suspended.Article 2This Regulation shall enter into force on 12 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 April 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 177, 15.7.2000, p. 1.(4) OJ L 91, 6.4.2002, p. 5.